Exhibit Termination Agreement Party A:Guangxi Liuzhou Baicaotang Medicine Ltd. Legal Representative: Tang Huitian Party B:Shareholders of Liuzhou Baicaotang Property Management Ltd. Representative: Tang Huitian Party C:Liuzhou Baicaotang Property Management Ltd. Legal Representative: Tan Yuqing Whereas, (1) Party A and Party B entered into a Shares Pledge Agreement on May 3, 2008 and another Shares Pledge Agreement on March 31, 2009 to pledge Party B’s equities in Party C to secure the loans that Party B has borrowed from Party A (the “Loan”); (2) Party A and Party B have found that they have entered into the two Shares Pledge Agreements in error and intend to correct it. Party A,
